DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 7/22/2022, with respect to the rejection(s) of claim(s) 16,18-25,27-33 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s), and provide an explanation of the rejection.

Claim Objections
Claims 23, 32 are objected to because of the following informalities:  
Regarding claim 23, line 2, the term “a RLF report” seems to referring to the second RLF report. The applicant is recommended to change the term “the second RLF report” to better reflect the claimed invention. Similar issue exists in claim 32. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18-21, 24, 25, 27-30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Pub No.: 2015/0036512) in view of Park et al. (Pub No.: 2019/0082363).
Regarding claim 25, Xu et al. discloses a user equipment (UE) (see UE in fig. 6) comprising: 
a transceiver (see receiving and transmitting steps 604, 605 in fig. 6); and a controller configured to: detect a first Radio Link Failure (RLF) while connected to a first radio access technology (RAT) network (read as RAT-1 base station 1 in fig. 6)  (Xu et al. see fig. 6, step 601; para. 0139, 0140; In para. 0139, …3G RNC4 hands over the UE from cell 4 to cell 1 of LTE base station 1; In para. 0140 Step 601 : RLF occurs on the UE in cell 1, cell 1 is controlled by RAT-1 base station 1), 
perform a connection procedure with a second RAT network (read as RAT-2 in fig. 6) (Xu et al. see fig. 6, step 603; para. 0143; Step 603: when the UE has an access back to a RAT-2 cell, for example the UE sets up a RRC connection in RAT-2 cell 3 or hands over to RAT-2 cell 3,), and 
transmit, to a base station (read as RAT-2 base station 3 in fig. 6) of the second RAT network, a first RLF report including information on the first RLF (Xu et al. see fig. 6, step 605; para. 0145; Step 605: the UE sends the stored RLF report to base station 3. Content of the UE RLF report is the same as that of step 303, which is not described repeatedly here),
the information on the first RLF comprising measured result related to the first RAT network (Xu et al. see para. 0086; The RLF report includes: the cell identity and/or the RAT type of the cell lastly serving the UE, or the cell identity and/or the RAT type of the target cell when the handover fails. The RLF report also includes: the cell identity and/or the RAT type of the cell where the UE attempts RRC reestablishment or the RRC connection setup at the first time after the failure. Here, the cell identity can be the global cell identity (CGI/ECGI) or the physical cell identity (PCI) and the frequency information.). Thus, the RLF report comprising measured result related to the lastly serving the UE.
However, Xu et al. does not explicitly disclose the feature wherein the information related to Channel State Information Reference Signal (CSI-RS).
Park et al. from the same or similar fields of endeavor discloses the feature wherein the information related to Channel State Information Reference Signal (CSI-RS) (Park et al. see para. 0132; The radio link failure report may comprise information regarding whether an RSRP and/or an RSRQ of one or more beams and/or one or more cells was measured based on a synchronization signal (e.g., SS block) or based on a reference signal (e.g., CSI-RS, DM-RS).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al. and to implement with the feature as taught by Park et al. where RFL report may comprise RSRP of one or more beams is measured based on CSI-RS.
The motivation would be to improve transmission efficiency.
Claim 16 is rejected similarly to claim 25.
Regarding claims 18, 27, Xu et al. discloses the feature wherein the controller is further configured to: transmit, to the base station of the second RAT network, information on whether the UE has the first RLF report (Xu et al. see fig. 6, step 605; para. 0143; Step 603; the UE indicates the base station that the UE has RLF report information in a RRC connection setup request, a RRC connection setup complete, a RRC connection re-establishment request, a RRC connection re-establishment complete, a handover complete, a RRC connection reconfiguration complete or other RRC message).
Regarding claims 19, 28, Xu et al. discloses the feature wherein the controller is further configured to: receive, from the base station of the second RAT network, information requesting a RLF report, wherein the first RLF report is transmitted to the base station of the second RAT network in response to the information requesting the RLF report (Xu et al. see fig. 6, steps 604, 605; para. 0144, 0145).
Regarding claims 20, 29, Xu et al. discloses the feature wherein the information requesting a RLF report includes requests of the RLF report for each type of RAT (Xu et al. see fig. 6, steps 604; para. 0144, 0145; Step 604: base station 3 requests the UE to report the RLF report information.). Thus, the base station 3 requests of the RLF report of RAT-1 type cell 1.
Regarding claims 21, 30, Xu et al. discloses the feature wherein the first RLF report, the information on whether the UE has the first RLF report (Xu et al. see fig. 6, step 605; para. 0143; Step 603; the UE indicates the base station that the UE has RLF report information in a RRC connection setup request, a RRC connection setup complete, a RRC connection re-establishment request, a RRC connection re-establishment complete, a handover complete, a RRC connection reconfiguration complete or other RRC message).
However, Xu et al. does not explicitly disclose the information requesting the RLF report is included in a radio resource control (RRC) message.
Park et al. from the same or similar fields of endeavor discloses the information requesting the RLF report is included in a radio resource control (RRC) message (Park et al. see fig. 16, step 1640; para. 0147, 0148; This may occur as part of the RA procedure 1640 (e.g., the request message may be an RRC message associated with RA procedure 1640). The request message may comprise one or more of a wireless device information request message and/or an RLF report request configured to request an RLF report for an RLF and/or an HOF).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al. and to implement with the feature as taught by Park et al. to send request message in via RRC.

Claim(s) 24, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Pub No.: 2015/0036512) in view of Park et al. (Pub No.: 2019/0082363) as applied to claim 16 or 25 above, and further in view of Li et al. (Pub No.: 2020/0169925).
Regarding claims 24, 33, Xu et al. in view of Park et al. does not explicitly discloses the feature wherein the controller is further configured to: discard the first RLF report after transmission of the first RLF report.
Li et al. from the same or similar fields of endeavor discloses the feature wherein the controller is further configured to: discard the first RLF report after transmission of the first RLF report (Li et al. see para. 0106, 0107).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Xu et al. in view of Park et al. and to implement with the feature as taught by Li et al. to discard the RLF report after transmission.
The motivation would be to improve network resources.




Allowable Subject Matter
Claims 22, 23, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindoff et al. (Pub No.: 2014/0112155) discloses an invention relates to a method for radio-link monitoring in a user equipment (4) of a communication network (1). The user equipment (4) receives and/or sends on a first carrier using a primary radio access technology system (2) and on a second carrier using a secondary radio access technology system (3). The method comprises: receiving (100), from a network node (5), information about the primary radio access technology system (2) and the secondary radio access technology system (3), and determining (110), in dependence on information related to the primary radio access technology system (2) and the secondary radio access technology system (3), whether to monitor radio link criteria on: the first carrier on the primary radio access technology system (2), or both the first carrier on the radio access technology system (2) and the second carrier on the secondary radio access technology system (3). The invention also relates to a user equipment implementing the method. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464